Case 1:16-cv-03799-PAE Document 31 Filed 02/27/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
DOMINGO VALLEJO, JOSE CASTILLO, and LUIS M.
RAMIREZ, individually and on behalf of all others similarly ——
situated, PROPOSED
JUDGMENT ORDER

Plaintiffs,

-against- 16-CV-3799 (PAE)

DIAMOND 1 PARKING GARAGE, INC., d/b/a DIAMOND
GARAGE, HAND WASH CARWASH and JACOBO

DOMINGUEZ, an individual,
Defendants,

 

This action having been commenced on May 20, 2016 by the filing of the
Summons and Complaint, and Defendants having respectively executed an Offer of

Judgment, it is hereby:

ORDERED, ADJUDGED AND DECREED: That Plaintiffs DOMINGO
VALLEJO, JOSE CASTILLO, and LUIS M. RAMIREZ, have judgment against
Defendants DIAMOND 1 PARKING GARAGE, INC., d/b/a DIAMOND GARAGE,
HAND WASH CARWASH and JACOBO DOMINGUEZ, an individual, jointly and
severally; in the total amount of $175,000.00, with interest commencing the date of this

Judgment as executed below in accordance with 28 U.S.C, 1961 et seq.

Dated: New York, New York
#27 a000 ral A, Crybry

United States District Judge

 
